Citation Nr: 0712232	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to a compensable disability rating for 
bilateral pes planus.    

3.  Entitlement to a disability rating greater than 10 
percent for a left knee condition with limitation of motion 
and arthritis.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
June 1990.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a personal 
hearing in October 2005 and at a Board hearing in November 
2006.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2006).

With regard to the new and material evidence claim and the 
increased rating for pes planus claim, April 2006 
correspondence from the RO advised the veteran that he did 
not file a substantive appeal within one year of notification 
of the initial October 2004 denial, or within 60 days of the 
statement of the case (SOC).  See 38 C.F.R. § 20.302(b) 
(2006).  As such, the RO indicated that those issues were not 
on appeal.  

Under 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101, the 
Board has jurisdiction to resolve questions as to its own 
jurisdiction.  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).  A review of the personal hearing transcript 
from October 2005 reveals that the veteran never received the 
SOC, as he had been transferred to a VA nursing home in 
Jackson at that time.  During the personal hearing, the RO 
proceeded to provide the veteran with a copy of the SOC and a 
VA Form 9, which the veteran completed according to the 
transcript.  The RO then stated that the "appeal has been 
perfected."  

In that respect, a review of the claims folder reveals that 
the VA Form 9 was misplaced and not associated with the 
claims folder.  Construing such events in a liberal manner, 
the Board considers the personal hearing transcript to be 
sufficient evidence of a timely and properly completed VA 
Form 9 such that the Board has appellate jurisdiction.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2006).        


FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition 
in a December 1996 rating decision; it notified the veteran 
of the denial but he did not initiate an appeal.

2.  Evidence received since the December 1996 rating decision 
is either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The veteran's bilateral pes planus is not productive of 
moderate or severe impairment characterized by weight-bearing 
line over or medial to great toe, pain on manipulation and 
use of the feet, marked deformity, or indications of swelling 
on use.  

4.  The medical evidence does not demonstrate left knee 
subluxation or lateral instability to a moderate degree.  

5.  There is radiographic evidence of arthritis of the left 
knee with limitation of extension to 20 degrees with pain; 
there is no further evidence of limitation of motion or 
functional loss to warrant a higher rating.  


CONCLUSIONS OF LAW

1.  The rating decision of December 1996 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2006); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2006).

2.  No new and material evidence has been received since the 
December 1996 rating decision to reopen a claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for a compensable evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2006).

4.  The criteria for a disability rating greater than 10 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Code 5257 (2006).

5.  The criteria for a separate initial disability rating of 
30 percent for left knee arthritis with limitation of motion 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003-5261 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the acquired psychiatric disorder, the RO 
denied service connection for this condition in a December 
1996 rating decision.  It gave the veteran notice of this 
denial, but he did not initiate an appeal.  Therefore, that 
RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  

The Board notes that although the RO has adjudicated the 
issue of service connection for an acquired psychiatric 
disorder on the merits in the rating decision on appeal, the 
Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the 
Board must initially determine on its own whether there is 
new and material evidence to reopen the claim before 
proceeding to the merits on appeal.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant. 

The veteran's claim to reopen service connection for an 
acquired psychiatric disorder was received in March 2004.  
Therefore, the amended regulations are for application.  See 
66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a nervous condition in a 
December 1996 rating decision because it found no evidence in 
the service medical records (SMRs) that a nervous disorder 
was incurred or aggravated during service.  Evidence of 
record at the time of the December 1996 rating decision 
consisted of SMRs dated 1978 to 1990, a VA examination dated 
January 1991, VA treatment records dated in the 1990s, and 
several personal statements by the veteran.    

Evidence received since the December 1996 rating decision 
consists of various VA examinations, VA treatment records 
through April 2006, hearing transcripts, and statements by 
the veteran and his representative.  

While all of this evidence is new, it is not material.  All 
of this evidence is either cumulative of previous evidence, 
does not relate to psychiatric treatment, does not relate to 
an unestablished fact necessary to substantiate the claim, or 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In this respect, VA treatment 
records that are most relevant to the claim only show 
treatment for current depression related to childhood events, 
the recent death of the veteran's brother, and his recent 
homelessness.  See VA psychological consultation dated May 
2004 and VA mental health treatment note dated December 2005.  
These records do not show any evidence of in-service 
incurrence or aggravation of an acquired psychiatric 
disorder, and in fact provide evidence against that 
contention.  

The veteran has also submitted lay statements indicating that 
his depression developed as the result of unfair disciplinary 
charges leveled against him while he was in the military.  
See November 2006 Board hearing transcript at pages 7-8.  
However, the veteran, as a layperson without ostensible 
medical expertise, is not competent to provide a diagnosis or 
opine on a matter related to medical etiology.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Therefore, such evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  
        
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  The claim is not reopened.  
38 U.S.C.A. § 5108.
 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint. Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.
  
Historically, a rating decision in January 1991 granted 
service connection for bilateral pes planus.  That rating 
decision assigned a noncompensable (0 percent evaluation) 
under Diagnostic Code 5276, effective June 1990.  The 
noncompensable evaluation has remained in effect since it was 
initially assigned.  

Under Diagnostic Code 5276, a noncompensable rating is 
warranted where symptoms are mild and relieved by a built-up 
shoe or arch support.  A 10 percent evaluation is awarded for 
unilateral or bilateral disability that is moderate, 
characterized by weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achillis, and pain on 
manipulation and use of the feet.  The next highest rating 
for bilateral pes planus is 30 percent, which is assigned for 
severe disability, characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A maximum 50 percent 
rating is in order for bilateral pes planus that is 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a.

The Board notes that other diagnostic codes for foot 
disabilities provide ratings greater than 0 percent.  
However, there is no evidence or allegation of weak foot 
(Diagnostic Code 5277), pes cavus (Diagnostic Code 5278), 
Morton's disease (Diagnostic Code 5279), hallux rigidus 
(Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), 
malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283), or a moderate "other foot injury" 
(Diagnostic Code 5284).  Although the veteran has also been 
diagnosed with hallux valgus (Diagnostic Code 5280), there is 
no evidence of any specific symptomatology.  See June 2004 VA 
examination, which is found to provide evidence against this 
claim.  Therefore, these diagnostic codes will not be 
applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

A higher compensable rating is not in order under Diagnostic 
Code 5276 for bilateral pes planus.  Subjectively, the 
veteran alleges swelling, pain, calluses, and cramps in his 
feet due to his bilateral pes planus.  He indicated that the 
pain is more pronounced with extensive walking.  See November 
2006 Board testimony.    

Most recently, however, the veteran underwent a VA 
examination in June 2004 to determine the current severity of 
his bilateral pes planus.  Significantly, the examiner found 
no pain on manipulation or use of his feet.  His range of 
motion for both feet was normal. The examiner also found no 
additional loss of motion due to any functional loss.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  There was 
also no evidence of marked deformity, swelling on use, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The Board acknowledges that the examiner found evidence of 
inward bowing of the tendo-Achillis in that his tendo-
Achilles-calcaneal angle was 10 degrees for both feet.  In 
addition, the veteran had a callus on his left foot.  
However, the June 2004 examiner opined that the callus was 
the result of his nonservice-connected diabetic peripheral 
neuropathy.  Such a finding provides evidence against this 
claim. 

In addition, in an April 2005 statement attached to his 
notice of disagreement, the veteran stated that arch supports 
help his pes planus.  

The Board finds that the overall disability picture more 
closely approximates the criteria for the noncompensable 
rating currently assigned, especially since there was no 
objective evidence of pain due to pes planus.  38 C.F.R. § 
4.7.

In this respect, the Board emphasizes that the June 2004 
examiner discussed the impact of the veteran's various 
nonservice-connected foot disabilities including diabetic 
neuropathy, gout, osteomyelitis, and diabetic foot ulcers.  
The examiner did not find that any of these conditions were 
secondary to his pes planus.  At the October 2005 personal 
hearing, the veteran stated he received treatment for 
swelling of his feet related to gout.  In addition, VA 
treatment records also show that the veteran had his left big 
great toe amputated in October 2002 due to his osteomyelitis, 
and that he underwent a below the knee amputation of his 
right lower extremity in July 2005 because of a diabetic foot 
ulcer infection.  

Overall, the medical evidence of record indicates that much 
of his symptomatology to his lower extremities is the result 
of very serve nonservice-connected conditions, providing 
clear evidence against a higher rating for pes planus.

Accordingly, the Board finds that the preponderance of the 
evidence is against a higher compensable disability rating 
for the veteran's bilateral pes planus.  38 C.F.R. § 4.3.

The Board now turns to the veteran's left knee condition.  
The veteran's current left knee condition, chondromalacia, is 
rated as 10 percent disabling under Diagnostic Code 5257, 
other impairment of the knee with recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  This 10 percent 
rating has remained in effect since June 1990.  

Diagnostic Code 5257 provides for a 10 percent rating for 
slight disability, a 20 percent evaluation for moderate 
disability, and a maximum 30 percent rating for severe 
disability. Id.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(2005), pain is inapplicable to ratings under Diagnostic Code 
5257 because it is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).    

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

The evidence of record does not reflect a "moderate" 20 
percent rating for his left knee disability.  During his 
November 2006 Board testimony, the veteran indicated this his 
left knee gives way approximately once a month, and he 
experiences swelling.  He added that he does not wear a knee 
brace, and that he receives occupational therapy for his left 
knee and amputated right lower extremity.  He indicated that 
pain was worse when standing or walking.  

However, upon objective VA examination in June 2004 and 
December 2005, the tests showed no varus deformity, no valgus 
deformity, a negative Lachman's test, a negative McMurray's 
test, and negative anterior and posterior drawer tests.  Both 
examiners found no evidence of instability, effusion, or 
swelling in the left knee.  These objective tests for 
instability provide strong evidence against a higher rating 
under Diagnostic Code 5257.  The December 2005 examiner did 
note the veteran's difficulty with standing balance on the 
left foot, and that he uses a wheelchair to move about.  
However, the post-service medical record indicates that 
these problems appear related to his nonservice-connected 
amputation of the right lower extremity, providing evidence 
against this claim.  Overall, any signs of instability 
present in the left knee are more than adequately reflected 
in the 10 percent rating currently assigned.  38 C.F.R. § 
4.1.  

Other diagnostic codes for knee disabilities that provide a 
rating greater than 10 percent are not more appropriate 
because the facts of the case do not support their 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (dislocated 
cartilage), and Diagnostic Code 5262 (impairment of the tibia 
and fibula).  See Butts, supra.  Therefore, the Board is 
correct in evaluating the disability under Diagnostic Code 
5257. 

However, the December 2005 VA examiner also diagnosed the 
veteran with degenerative arthritis of the left knee based on 
recent VA X-rays.  The Board emphasizes that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, if a 
separate rating is based upon additional disability.  
VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  

In this regard, degenerative arthritis, when established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In addition, the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under Diagnostic Codes 5003 and 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Specifically, during the December 2005 VA examination, left 
knee flexion was 120 degrees, which is noncompensable.  
However, left knee extension was limited to 20 degrees.  
Under Diagnostic Code 5261, this warrants a 30 percent 
rating.  With regard to functional loss, upon repetitive 
movement, his range of motion did not change.  The examiner 
did note pain and discomfort at the end of passive range of 
motion; however, there is no indication of any additional 
range-of-motion loss beyond the finding of 20 degrees 
extension.  Further, VA treatment records and the report of 
the June 2004 VA examiner do not show any additional limited 
range of motion.  Consequently, an initial disability rating 
beyond 30 percent is not warranted for the veteran's left 
knee limitation of motion with arthritis, as any functional 
impairment present is adequately reflected by this rating.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206.
       
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's left knee instability under 
Diagnostic Code 5257.  38 C.F.R. § 4.3.  However, the 
evidence does support a separate 30 percent rating, but no 
higher, for left knee arthritis with limitation of extension.  
Id. 

Finally, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with his left knee or pes planus disability in 
order to justify a referral of the case for extra-schedular 
consideration.  38 C.F.R.  § 3.321(b)(1).  In this regard, 
the Board emphasizes the severity of his nonservice-connected 
diabetes mellitus, diabetic neuropathy, renal insufficiency, 
hypertension, right lower extremity amputation, and anemia.  
See generally VA treatment records dated in 2005 and 2006.  
The nonservice connected disorders can not provide a basis 
for extra-schedular consideration.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated May 2004 and 
September 2004.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO correctly issued the VCAA 
notice letters prior to the October 2004 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120(2004).  Moreover, the Board emphasizes that neither 
the veteran nor his representative has made any showing or 
allegation of any defect of VCAA notice that has prejudiced 
him in any way.  The veteran showed he understood his rights 
under the VCAA by submitting personal statements and hearing 
testimony.  Overall, the Board finds that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94. (1993).    
 
In addition, with regard to the new and material evidence 
claim, the September 2004 VCAA notice letter was compliant 
with the recent Court decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  As part of the April 2006 supplemental 
statement of the case (SSOC), the RO also provided the 
veteran with the notice required in the recent case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA inpatient and outpatient treatment 
records, and several VA examinations.  In addition, the 
veteran was afforded the opportunity to testify at personal 
and Board hearings.  

With regard to the acquired psychiatric disorder claim, the 
duty to provide a VA examination and opinion only apples to a 
claim to reopen a finally adjudicated decision if new and 
material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  As discussed above, no new and material 
evidence has been secured.  

As to any additional SMRs, in March 2005 correspondence, the 
National Personnel Records Center (NPRC) indicated no 
additional SMRs were available.  The Board finds no basis for 
further pursuit of additional SMRs.  

At the November 2006 Board hearing, the veteran indicated 
that there may be additional outstanding VA records dated in 
2006.  The veteran receives regular VA treatment.  However, 
as the preponderance of the evidence is clearly against any 
higher evaluation or against service connection, VA medical 
records not currently secured could not alter the ultimate 
disposition of any of the appeals.  Simply stated, recent 
treatment for the psychiatric disorder would not provide a 
basis to find that this disorder is related to service many 
years ago. Further, regularly treatment of the veteran's 
nonservice connected disorders would not provide a basis to 
grant any other these claims.  VA is not required to search 
for evidence which, even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt cannot be justified.  The Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

As no new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  The appeal is denied.

A compensable disability rating for bilateral pes planus is 
denied.      

A disability rating greater than 10 percent for left knee 
instability is denied.  

A separate initial disability rating of 30 percent for 
arthritis of the left knee with limitation of motion is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


